Citation Nr: 1032192	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-27 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for scars of 
the left arm, face, and back of the head.  

2.  Entitlement to service connection for headaches due to 
traumatic brain injury (TBI).

3.  Entitlement to service connection for residuals of traumatic 
brain injury, excluding scars and headaches.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant had active service from July 2003 to July 2006.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In January 2009, the Board remanded the claim for further 
development.  Since the Board's remand, the RO, in a decision of 
March 2010, granted a higher initial rating, to 10 percent, for 
scars of the left arm, face, and back of the head.  Since this 
claim has not been withdrawn, an increased rating above 10 
percent remains at issue on appeal.  See AB v. Brown, 6 Vet. App. 
35 (1993) (a claim remains in controversy where less than the 
maximum available benefits are awarded).

At the time of the remand the issue of service connection for 
nerve damage to the right upper extremity was also before the 
Board.  Since the Board's remand, the RO, in a decision of March 
2010, granted service connection for nerve damage to the right 
arm due to shrapnel.  As the benefit sought on appeal has been 
granted, the issue is no longer before the Board.  

The Board has recharacterized the issues on appeal in light of 
Esteban v. Brown, 6 Vet. App. 259 (1994) (separate ratings may be 
for assignment where there are different functional impairments) 
and Clemons v. Shinseki, 23 Vet. App. 1 (2009)(the scope of a 
disability claim includes any disability which may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).  

The issue of entitlement to service connection for residuals of 
traumatic brain injury, excluding scars and headaches, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. At all periods during the course of the appeal, the Veteran's 
scars of the left arm, face, and back of the head have been 
manifested by a subcentimeter scar with small palpable metal 
fragment that is tender to palpation on the left occipital area 
of the scalp and, at most, a 3 X 1 centimeter well-healed 
shrapnel scar on the anterior surface of the left mid-forearm, 
altogether measuring less than 6 square inches (39 square 
centimeters), with no evidence of adherence to underlying tissue, 
underlying soft tissue damage, elevation, depression, or 
instability of the scar or other disabling effect.

2. The Veteran's current headaches are a result of a TBI incurred 
in Iraq in February 2005 when the HUMVEE in which the Veteran was 
riding as a gunner was attacked by a "parachute grenade" which 
exploded, knocking the Veteran unconscious.  


CONCLUSION OF LAW

1. The criteria for a rating in excess of 10 percent for scars of 
the left arm, face, and back of the head with retained shrapnel 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 
4.10, 4.118, Diagnostic Code 7805 (2009).

2. The Veteran's headaches are the result of a TBI incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
that is necessary to substantiate the claim.  The Veteran should 
be informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claim for a higher initial rating for scars of the left arm, 
face, and back of head arises from the Veteran's disagreement 
with the initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel has 
agreed, that where an underlying claim for service connection has 
been granted and there is disagreement as to "downstream" 
questions, like a higher initial rating, the claim has been 
substantiated and there is no need to provide additional VCAA 
notice or address prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as initial rating) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation of such error in this case.

As the Veteran's headache claim is being granted, no discussion 
of the VCAA is necessary for those claims.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issues 
decided here, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA has obtained service treatment records and VA 
treatment records.  The Veteran has also been afforded VA skin 
(scars) examinations in February 2007 and July 2009.  The reports 
of these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current complaints, 
conducted appropriate physical examinations and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  The Board therefore concludes that 
these examinations are adequate for purposes of rendering a 
decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Veteran and his representative have not contended otherwise.

The 2009 scars examination adequately addressed the rating 
criteria for scars and took into account the Veteran's history.  
Accordingly, the Board finds that the AMC substantially complied 
with the remand actions ordered in the June 2008 Board remand 
with respect to the scars claim.  D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008) (finding that substantial compliance, rather than 
strict compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required). 

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims herein decided.

II. Analysis

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A. Higher initial evaluation for scars of the left arm, face, and 
back of the head

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the 
U.S. Court of Appeals for Veterans Claims (Court) distinguished 
appeals involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service-connected.  
Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, as here, evaluation of 
the medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness of 
"staged ratings" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is required.  
See id. at 126-27. 

Further, in determining the appropriate disability rating, the 
Board must consider whether the case should be referred for 
extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The scars are rated 10 percent disabling under Diagnostic Code 
7805.  The Board has considered whether a higher evaluation is 
warranted for the scars.  See 38 C.F.R. § 4.118, DCs 7801-7805.  

At all periods during the course of the appeal, the Veteran's 
scars of the left arm, face, and back of the head have been 
manifested by a subcentimeter scar with small palpable metal 
fragment that is tender to palpation on the left occipital area 
of the scalp and, at most, a 3 X 1 centimeter well-healed 
shrapnel scar on the anterior surface of the left mid-forearm, 
altogether measuring less than 6 square inches (39 square 
centimeters), with no evidence of adherence to underlying tissue, 
underlying soft tissue damage, elevation, depression, or 
instability of the scar or other disabling effect.

In this regard, as the Veteran's scars of the left arm, face, and 
head do not cover an area of at least 6 square inches (39 square 
centimeters), or meet any other of the characteristics of 
disfigurement, a higher rating is not warranted under DCs 7801 or 
7802.  Therefore, there is no indication of any instability of 
the scar such that a higher rating would be warranted under DC 
7804.  The evidence also shows that there is only one scar with 
pain on palpation, so the higher evaluation under Diagnostic Code 
7804 for pain in three or four scars is not met.  The 2009 
examiner denied any other disabling effects due to the scars 
themselves to warrant a higher rating under DC 7805.

After a thorough review of the lay and medical evidence of 
record, the Board finds no basis upon which to assign an 
evaluation in excess of the currently assigned rating for the 
Veteran's scars of the left arm, face, and back of the head with 
retained shrapnel under any alternate code.  See Schafrath, 1 
Vet. App. at 593. Additionally, staged ratings are not 
appropriate, as the manifestations of the scars have remained 
relatively stable throughout the course of the appeal.  See 
Fenderson.  Further, as discussed below, referral for extra-
schedular consideration is not warranted.

The Board has considered whether this case should be referred for 
extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  An extra-schedular rating is warranted under such 
provision if a case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that it would be impracticable to apply the 
schedular standards.  In this regard, the Board has carefully 
compared the level of severity and symptomatology of the 
Veteran's scars with retained shrapnel with the established 
criteria found in the rating schedule.  The Veteran reported 
during his 2009 scars examination that he works in construction 
and that when he wears a hard hat it presses on the area of his 
scalp where the retained shrapnel fragment is located.  He 
reported in a 2007 VA examination that he did not lose any time 
from work as a result of his scars.  He has reported that he is 
working full-time.  As discussed in detail above, the Veteran's 
symptomatology, like the pain he describes with pressure on the 
area of the scar on his head, is fully addressed by the rating 
criteria under which such disabilities are rated, and there are 
no symptoms of such disabilities that are not addressed by the 
rating schedule.  As such, the Board finds that the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology for his claimed disability and, therefore, the 
rating schedule is adequate to evaluate the Veteran's disability 
picture.  Moreover, there is no indication of periods of 
hospitalization with respect to any of the claimed disability.  
Therefore, the Board finds that a referral for consideration of 
an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not necessary with respect to the issue on appeal.  See Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).

B. Service connection for headaches

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be: medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service treatment records show that on February 26, 2005 when the 
Veteran was riding in a convoy as a HUMVEE gunner, a pedestrian 
threw a "parachute grenade" which exploded on the passenger 
front of the HUMVEE.  The Veteran was knocked unconscious and 
received shrapnel wounds.  He was awarded the Purple Heart medal 
for wounds received as a result of enemy action.

A June 2010 VA neurologist concluded, following a neurological 
examination, that "[i]t is as likely as not that the patient's 
headaches are the result of a traumatic brain injury in February 
2005."  Accordingly, the Board finds that service connection is 
warranted for headaches stemming from the February 2005 TBI in 
service.


ORDER

An evaluation in excess of 10 percent for the service-connected 
scars of the left arm, face, and head is denied.

Service connection for headaches due to TBI is granted.




REMAND

The Veteran's initial claim for benefits included disabilities 
arising from shrapnel in the head.  His March 2007 notice of 
disagreement requested VA compensation for residuals of a 
shrapnel wound to the back of the head, including pain, 
headaches, poor concentration, and difficulty with employment and 
daily life.  

The 2009 remand in this case requested VA examination to 
ascertain the current nature and severity of any residuals 
stemming from his shrapnel wound to the back of the head, 
including a neurological examination.  The Court has held that 
separate ratings may be for assignment where there are different 
functional impairments.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  The remand requested that the AMC consider Esteban when 
readjudicating the claim.

A neurological examination was provided in June 2010.  The most 
recent supplemental statement of the case was issued in February 
2010 and did not address the issues raised in Esteban.  38 C.F.R. 
§ 19.37.  Accordingly, another remand is necessary to ensure that 
this combat Veteran is adequately compensated for all his 
service-connected disabilities.

With respect to the residuals of a head injury, other than scars 
or headaches, the Board finds that there has been a change in the 
law that potentially will benefit the Veteran.  In this respect, 
the Board notes that the regulations concerning the evaluation of 
traumatic brain injury were amended during the pendency of this 
appeal.  See 73 Fed. Reg. 54693 (September 23, 2008).

The revised diagnostic criteria are found at 38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  The relevant rating criteria allow for 
evaluations (to include separate evaluations) based on cognitive, 
emotional/behavioral, and physical dysfunction.

Here, the record reflects several reports that the Veteran was 
medevaced and hospitalized in service for observation following 
the February 2005 TBI.  Records of the initial February 2005 
treatment, including a period of hospitalization for observation, 
are not included in the service treatment records in the claims 
folder.  Attempts should be made to develop these records.

Thereafter, the Board finds that a VA examination is warranted 
wherein any and all residuals of TBI should be evaluated.  The 
Board notes, however, that while the revised rating criteria may 
provide for more accurate clinical findings regarding the 
residuals of a head injury, the revised rating criteria may not 
be effective prior to October 23, 2008. 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, Note 5. 

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran in order 
to request that he identify the dates and 
locations of his in-service treatment, 
including where he received his inpatient 
treatment/period of observation, following 
his TBI in February 2005 in Iraq.  Regardless 
of the Veteran's response, the RO should 
obtain all outstanding service treatment 
records, including inpatient treatment 
records dated in February/March 2005 and 
associate them with the claims file.

2. Afford the Veteran a VA TBI examination to 
determine the current level of impairment due 
to the traumatic brain injury sustained in 
2005.  In evaluating the Veteran, the 
examiner should consider the three main areas 
of dysfunction listed in the revised rating 
criteria (see 38 C.F.R. § 4.124a (effective 
October 23, 2008)) that may have resulted 
from the Veteran's traumatic brain injury: 
cognitive, emotional/behavioral, and 
physical.  If deemed necessary, additional 
evaluation in one or more of these areas of 
dysfunction should be obtained in order that 
there may be a complete picture of the 
Veteran's residuals of a traumatic brain 
injury.  The claims folder should be made 
available to the examiner.

3. After the development requested has been 
completed, re-adjudicate the claim for 
service connection for residuals of TBI, 
excluding scars and headaches.  If any 
benefit sought on appeal remains denied, 
furnished the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


